Fourth Court of Appeals
                                         San Antonio, Texas
                                       DISSENTING OPINION
                                             No. 04-15-00497-CV

                                           IN RE Natalie BAKER

                                      Original Mandamus Proceeding 1

Opinion by: Patricia O. Alvarez, Justice
Dissenting Opinion by: Jason Pulliam, Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Patricia O. Alvarez, Justice
                  Jason Pulliam, Justice

Delivered and Filed: August 19, 2015

           I do not believe the trial court had temporary emergency jurisdiction under Section

152.204(a) of the Texas Family Code because the record does not demonstrate that the children

were subjected to or threatened with mistreatment or abuse. Therefore, I respectfully dissent.


                                                          Jason Pulliam, Justice




1
  This proceeding arises out of Cause Nos. 2015-CI-11242, styled In the Interest of A.N.B. and N.A.B., Children,
pending in the 57th Judicial District Court, Bexar County, Texas, the Honorable Larry Noll presiding; and 2015-CI-
12953, styled Ex parte A.N.B. and N.A.B., Children, pending in the 45th Judicial District Court, Bexar County, Texas,
the Honorable Larry Noll presiding.